265 Ga. 497 (1995)
BARBER FERTILIZER COMPANY
v.
CHASON.
S95A1041.
Supreme Court of Georgia.
Decided June 29, 1995.
Smith & Perry, Ralph C. Smith, Jr., for appellant.
J. Brown Moseley, District Attorney, Michael J. Bowers, Attorney General, Stephanie B. Manis, Senior Assistant Attorney General, Thomas K. Bond, Assistant Attorney General, for appellee.
Kevin R. Dean, T. Craig Earnest, amicus curiae.
CARLEY, Justice.
A civil action against Barber Fertilizer Company (Barber) was tried before a jury in the Superior Court of Decatur County with Judge Chason (Judge) presiding. A verdict was returned against Barber and a judgment was entered thereon by the Judge. Thereafter, Barber filed this mandamus action against the Judge, alleging that the judgment that had been entered did not conform to the jury's verdict and that the Judge should be required "to sign the proper judgments in the [civil action] and to void the judgment signed by him. . . ." The mandamus action was assigned to another judge of the trial court, who dismissed it on the ground that Barber had an adequate remedy at law. It is from that order dismissing its mandamus action against the Judge that Barber brings this appeal.
Mandamus is available only "if there is no other specific legal remedy. . . ." OCGA § 9-6-20.
Where there is a right of judicial review of the act of a judicial officer, mandamus is not an available remedy to require him to perform his judicial function in a manner different from the way he has performed it. [Cits.]
Rossi v. Price, 237 Ga. 651, 652 (229 SE2d 429) (1976). Clearly, Barber had the right to appeal from the judgment entered by the Judge on the jury's verdict and urge that such judgment did not conform to that verdict. See generally First American Bank v. Bishop, 244 Ga. 317, 320 (3) (260 SE2d 49) (1979). In fact, Barber did file an appeal *498 from that judgment and that case is pending in the Court of Appeals. A trial court's entry of judgment on a jury's verdict "is a Judicial Act; and to reverse it, appeal, and not mandamus, is the proper remedy." Barksdale v. Cobb, 16 Ga. 13 (2) (1854). It follows that the trial court correctly dismissed Barber's mandamus action against the Judge.
Judgment affirmed. All the Justices concur.